Citation Nr: 1015475	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-00 728	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for left ear hearing loss.

2.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service in the Navy from July 
1951 to August 1954, in the Marine Corps from October 1954 to 
October 1957, and in the Air Force from October 1957 to July 
1977.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2007 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee, which, in 
part, granted service connection for right ear hearing loss 
and assigned an initial 0 percent (i.e., noncompensable) 
rating for it retroactively effective from December 18, 2006, 
the date of receipt of the Veteran's petition to reopen this 
claim.  Also in that May 2007 decision, the RO reopened his 
claim for service connection for hearing loss in his left 
ear, but then proceeded to deny this portion of his hearing 
loss claim on its underlying merits.  He appealed both 
the noncompensable initial rating assigned for the hearing 
loss in his right ear, see Fenderson v. West, 12 Vet. App. 
119 (1999), as well as the denial of service connection for 
the hearing loss in his left ear.

In July 2009, the Veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge of the Board - 
commonly referred to as a Travel Board hearing.  At the 
outset of the hearing, he withdrew his claim for a higher 
initial rating for the hearing loss in his right ear, so that 
claim is no longer at issue.  See 38 C.F.R. § 20.204 (2009).

In April 2010, the Board advanced the Veteran's remaining 
claim for left ear hearing loss on the docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).



In this decision, the Board, like the RO, is reopening the 
Veteran's claim for service connection for left ear hearing 
loss on the basis of new and material evidence.  However, the 
Board is then remanding this claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development before readjudicating this claim on its 
underlying merits.


FINDINGS OF FACT

1.  The RO's May 2007 decision at issue in this appeal noted 
that a prior RO decision had considered and denied the 
Veteran's claim for service connection for hearing loss 
(referring to bilateral, meaning right and left ear, hearing 
loss).

2.  Sequentially, there is an earlier RO decision in the file 
denying this claim, although apparently misdated as having 
been issued in August 1998.

3.  In any event, additional medical evidence since received 
relates to unestablished facts necessary to substantiate this 
claim for left ear hearing loss and raises a reasonable 
possibility of substantiating this claim.


CONCLUSION OF LAW

Although there apparently was a prior RO decision denying 
service connection for hearing loss (so including hearing 
loss in the left ear, specifically), which, in the absence of 
a timely appeal, became final and binding on the Veteran, he 
since has submitted new and material evidence to reopen this 
claim concerning the hearing loss in his left ear.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
3.160(d), 20.200, 20.302, 20.1103 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Since the Board is reopening the claim for service connection 
for left ear hearing loss on the basis of new and material 
evidence, and then remanding this claim for further 
development before readjudicating it on the underlying 
merits, the Board need not discuss at this juncture whether 
there has been compliance with the notice and duty to assist 
provisions of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5100, 5103, 5103A; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a). See, too, Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007); Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  This, instead, is better 
determined once the additional development of this claim on 
remand is completed.

Furthermore, because the Board is reopening the claim for 
service connection for left ear hearing loss on the basis of 
new and material evidence, the Board need not determine 
whether there has been sufficient VCAA notice to comply with 
the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
wherein the U.S. Court of Appeals for Veterans Claims (Court) 
held that VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and of the 
evidence and information needed to establish entitlement to 
the underlying benefit, here, service connection, being 
sought.  To satisfy this requirement, VA adjudicators are 
required to look at the bases of the denial in the prior 
decision and provide the claimant a notice letter describing 
what evidence would be necessary to substantiate those 
elements required to establish service connection that were 
found insufficient in the previous denial.  See also VA Gen. 
Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office 
of General Counsel issued informal guidance interpreting Kent 
as requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis 
of the prior denial).

Here, the Board is reopening the claim, regardless, so even 
were the Board to assume for the sake of argument there has 
not been sufficient Kent notice, this is ultimately 
inconsequential and, therefore, at most nonprejudicial, i.e., 
harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. 
Sanders, 129 S. Ct. 1626 (2009) (indicating that, as the 
pleading party, it is the Veteran's burden, not VA's, to show 
there is a VCAA notice error and that it is prejudicial, 
meaning outcome determinative).

II.  Whether there is New and Material Evidence to Reopen the 
Claim for Service Connection for Left Ear Hearing Loss

According to the May 2007 decision at issue in this appeal, 
the RO had previously considered and denied the Veteran's 
claim for service connection for hearing loss (referring to 
bilateral, meaning right and left ear, hearing loss).  
Sequentially, there is an earlier RO decision in the file 
denying this claim, although apparently misdated as having 
been issued in August 1998.

This earlier, apparently misdated, rating indicates the RO 
had previously denied this claim because, although the 
Veteran's service treatment records (STRs) showed evidence of 
hearing loss while in the military, this loss was in a high 
frequency, 6,000 Hertz (Hz), not contemplated by 38 C.F.R. 
§ 3.385.  According to this VA regulation, impaired hearing 
for VA purposes will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory threshold for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  So the RO concluded the Veteran did not have a 
hearing loss disability according to the requirements of this 
VA regulation either during his military service, 
see 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a), or 
within one year of his discharge since certain types of 
hearing loss - namely, sensorineural hearing loss, as an 
organic disease of the nervous system, may be presumed to 
have been incurred in service if manifested to a compensable 
degree of at least 10-percent disabling within this one-year 
presumptive period following service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Since the RO had previously considered and denied this claim, 
and the Veteran did not timely appeal that earlier decision, 
the first inquiry is whether new and material evidence has 
been submitted to reopen this claim.  38 C.F.R. § 3.156(a).

In the May 2007 decision at issue in this appeal, the RO as 
mentioned granted service connection for the hearing loss in 
the Veteran's right ear, so both reopened his claim 
concerning this ear and granted it on its underlying merits.  
However, although the RO also reopened the claim concerning 
the hearing loss in his left ear, the RO then proceeded to 
deny the claim for the hearing loss in this ear on its 
underlying merits.

In any event, irrespective of whether the RO determined there 
was new and material evidence to reopen this claim, so, too, 
must the Board make this threshold preliminary determination, 
before proceeding further, because it affects the Board's 
jurisdiction to adjudicate the underlying claim on its 
merits, i.e., on a de novo basis.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  If the Board finds that new and material 
evidence has not been submitted, then its analysis must end, 
as further analysis is neither required nor permitted.  See 
Barnett, 83 F.3d at 1383-4.  See, too, Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. 
App. 237 (1995) (VA failed to comply with its own regulations 
by ignoring issue of whether any new and material evidence 
had been submitted to reopen the Veteran's previously and 
finally denied claims); and VAOPGCPREC 05-92 (March 4, 1992).

If there is new and material evidence, then VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.



For petitions to reopen, as here, filed on or after August 
29, 2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers; and material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

That prior, misdated, denial of this claim marks the starting 
point for determining whether there is new and material 
evidence to reopen this claim.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996) (indicating VA is required to review for 
newness and materiality only the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis to determine whether a claim should be reopened and 
readjudicated on the merits). 

The first point worth noting is that, in that prior, 
misdated, denial of this claim, the RO mistakenly concluded 
the Veteran needed to satisfy the threshold minimum 
requirements of § 3.385 while in service, or within one year 
of his discharge, to establish his underlying entitlement to 
service connection.  But the Court has been rather clear in 
holding otherwise - that a Veteran need only currently 
satisfy the requirements of this VA regulation, not while in 
service or even within the one-year presumptive period 
following his discharge.  See Hensley v. Brown, 5 Vet. App. 
155 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
So the RO's earlier denial of this claim was on an 
impermissible basis.



But aside from that, the Veteran since has submitted an 
August 1998 letter from a private ear, nose and throat (ENT) 
specialist, R.C.W., M.D., indicating he had recently examined 
the Veteran in July 1998 for a gradual hearing loss since 
1977.  This ENT specialist (otolaryngologist) also indicated 
the Veteran reportedly had worked around jet planes for many 
years, was still flying, and still got flight physicals.  
This ENT specialist went on to note that the results of 
audiometry showed an essentially dead ear on the left with 
typical high frequency neurosensoral hearing loss noise 
induced on the right.  This doctors further indicated his 
impression was that the left ear is gone; noise induced 
hearing loss on the right.  He strongly recommended an MRI 
scan to rule out acoustic neuroma or other posterior fossa 
tumor, although the Veteran had refused to undergo these 
procedures.

This additional evidence is both new and material concerning 
the claim for service connection for left ear hearing loss 
because it relates to an unestablished fact necessary to 
substantiate this claim by suggesting a possible correlation 
between the hearing loss in this ear (like in the Veteran's 
already service-connected right ear) and noise exposure, such 
as from being around jet aircraft, which he experienced while 
in the military.  So this additional evidence raises a 
reasonable possibility of substantiating this claim.  See 38 
C.F.R. § 3.156(a).  This newly presented evidence need not be 
probative of all the elements required to award the claim, 
just probative as to each element that was a specified basis 
for the last disallowance.  Evans, 9 Vet. App. at 283-84.  In 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the Federal Circuit Court reiterated this, noting that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.

The claim, therefore, is reopened.  However, for the reasons 
and bases discussed below, the Board is remanding the claim 
to the RO via the AMC for further development before 
readjudicating the claim on its underlying merits.




ORDER

As there is new and material evidence, the petition to reopen 
the claim for service connection for left ear hearing loss is 
granted, subject to the further development of this claim on 
remand.


REMAND

The results of the Veteran's May 2007 VA compensation and 
Pension examination (C&P Exam) indicate he is deaf in his 
left ear since he has 105+ decibel losses at each of the 
relevant frequencies of 500, 1000, 2000, 3000 and 4000 Hertz 
and has 0 percent speech recognition.  So, clearly, he now 
has sufficient hearing loss in this ear to satisfy the 
threshold minimum requirements of 38 C.F.R. § 3.385 to be 
considered a disability by VA standards.  

Consequently, the determinative issue is whether this current 
left ear hearing loss (deafness) is somehow attributable to 
his military service.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

The Veteran's service treatment records (STRs) show that his 
enlistment and discharge exams from the Navy and Marine Corps 
do not indicate any complaints or treatment relating to left 
ear hearing loss but, instead, show normal hearing of 15/15 
on whispered voice testing.  His October 1957 Air Force 
enlistment exam also shows normal hearing of 15/15 on 
whispered voice testing.  As well, the reports of his July 
and October 1963, November 1965, September 1966, and April 
1968 periodic and flight examinations indicate his hearing 
acuity in this ear was still generally within normal limits 
on those several additional occasions.

The report of the Veteran's July 1970 periodic examination, 
however, notes he had high frequency hearing loss, mild, 
bilaterally.  

Concerning his left ear, in particular, his pure tone 
thresholds, in decibels, were as follows: 




HERTZ




500
1000
2000
3000
4000
6000
LEFT
10
0
5
10
10
35

His STRs also include a November 1975 note providing that he 
showed high frequency hearing loss on his periodic exam.  The 
report of that November 1975 periodic exam indicates his left 
ear pure tone thresholds, in decibels, were as follows: 




HERTZ




500
1000
2000
3000
4000
6000
LEFT
15
0
10
10
15
50

Similarly, the report of his March 1977 military retirement 
examination notes bilateral high frequency hearing loss.  His 
left ear pure tone thresholds, in decibels, were as follows: 




HERTZ




500
1000
2000
3000
4000
6000
LEFT
0
0
0
0
0
40



So there were at least three occasions during his many-year 
military career when there were objective clinical 
indications - based on the results of audiometric testing, 
of hearing loss in his left ear at 6,000 Hertz.  And as 
already explained, although the hearing loss in this higher 
6,000 Hertz frequency is not contemplated by 38 C.F.R. 
§ 3.385 (which only contemplates the lesser frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz), the Court has held 
that the provisions of this regulation do not have to be met 
during service or within one year after, only currently.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993); 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  And, as 
mentioned, the report of the Veteran's more recent May 2007 
VA C&P Exam confirms he now meets the requirements of § 
3.385, i.e., now has sufficient hearing loss in this ear to 
be considered an actual disability by VA standards.  Indeed, 
according to the results of his May 2007 C&P Exam, he is now 
deaf in this ear since he has 105+ decibel losses in each of 
the specified frequencies of 500, 1000, 2000, 3000 and 4000 
Hertz and 0 percent speech recognition.

That said, there still must be competent medical nexus 
evidence establishing a relationship between the current left 
ear hearing loss (deafness) and the Veteran's military 
service, including the loss in the 6000 Hertz frequency that 
he had during his service.  And, as a layman, he is incapable 
of providing this necessary linkage, himself.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The report of the Veteran's May 2007 VA C&P Exam provides an 
ultimately unfavorable opinion as to this purported 
relationship between his current left ear hearing loss 
(deafness) and his military service.  The report of this 
evaluation explains that he appears to have entered service 
with normal hearing for all intents and purposes, although it 
is possible he had a high frequency hearing loss (in the 
range above 4000 hertz) since, according to this VA examiner, 
whispered voice testing often misses existing high frequency 
hearing loss (HFHL).


This report also provides that, as to the shift in hearing at 
6,000 Hz during his military service, while this frequency is 
NOT used for VA rating purposes, it can indeed be an early 
indicator of noise-related changes.  This VA examiner 
concluded the Veteran's right ear hearing loss was as likely 
as not (50/50 probability) caused or at least aggravated by 
his military service.  And this favorable opinion concerning 
the right ear is the reason service connection since has been 
granted for the hearing loss in that ear.  But concerning the 
left ear, this VA examiner indicated that it should however 
be noted that the left ear hearing loss is NOT typical of 
hearing loss from noise many years following the noise 
exposure or antecedent event.  This VA examiner therefore 
could not totally attribute the hearing loss in the left ear 
to being related to the Veteran's military service, 
especially since hearing loss based on noise exposure is 
typically bilateral and equal in nature and degree, certainly 
NOT as asymmetric as his left ear hearing loss is currently.

This VA C&P examiner's report seems consistent with the 
August 1998 letter from the private ENT specialist since both 
doctors more so related the hearing loss in the right ear to 
previous noise exposure coincident with the Veteran's 
military service, without also definitively indicating this 
connection equally applies to his left ear.  However, this VA 
C&P examiner kept open this possibility by acknowledging that 
the shift in hearing at 6,000 Hertz during the Veteran's 
military service indeed could be an early indicator of noise-
related changes, and since this VA C&P examiner, by saying he 
could not "totally" attribute the hearing loss in the left 
ear to being related to the Veteran's military service, by 
implication, is also acknowledging that at least a portion of 
the hearing loss in this ear (now deafness) could be the 
result of his military service.  So further comment and 
clarification is needed concerning these determinative 
issues.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Veteran's STRs also show that, in July 1957, he received 
treatment for left ear symptoms diagnosed as otitis externa.  
His STRs also show that, in July 1974, he received treatment 
for complaints of his ears being plugged up and his ear 
canals being full of wax.  So his ears were irrigated.  
Hence, additional comment also is needed as to whether and to 
what extent these problems may have been affecting his 
hearing in his left ear.

Accordingly, the claim is REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for another VA 
C&P Exam to reassess the etiology of his 
current left ear hearing loss (he is now 
entirely deaf in this ear).

To facilitate making this important 
determination, have the designated 
examiner review the claims file for the 
pertinent medical and other history, 
including especially a complete copy of 
this remand, the report of the prior May 
2007 C&P Exam, and the August 1998 letter 
from the private ENT specialist R.C.W., 
M.D.

This additional medical comment is needed 
to assist in determining the likelihood 
(very likely, as likely as not, 
or unlikely) the Veteran's current left 
ear hearing loss, i.e., deafness, is 
attributable to his many years of military 
service essentially continuously from 1951 
to 1977, either (1) as being a 
continuation and worsening of the left ear 
hearing loss that was first documented in 
the 6000 Hertz frequency while in service 
or (2) as being related to symptoms he 
experienced while in service, including 
otitis externa or wax build up, etc.

[Notes:  although the RO has previously 
mistakenly concluded otherwise, the 
Veteran did not need to satisfy the 
requirements of 38 C.F.R. § 3.385 while in 
service, only currently, which he does 
according to the results of his prior May 
2007 C&P Exam.  So the notations 
during service of hearing loss in his left 
ear at 6000 Hertz (i.e., outside the 500-
4000 Hertz frequency range contemplated by 
§ 3.385) is still relevant in determining 
whether his current hearing loss, i.e., 
deafness, dates back to his military 
service or is a residual of the type of 
noise exposure he had while in service.  
Moreover, it is unclear whether the May 
2007 C&P Examiner believed that at least 
some of the hearing loss in this ear may 
be attributable to the Veteran's military 
service, and specifically to the type of 
noise exposure alleged, because she 
indicated that she could not "totally" 
attribute the hearing loss in this ear to 
the Veteran's military service, which, by 
implication, suggest that some of the 
hearing loss in this ear may be related to 
his service.  So to the extent possible, 
on reexamination, there should be some 
attempt to resolve this discrepancy.]

The examiner must discuss the rationale of 
the opinions, whether favorable or 
unfavorable.

2.  Ensure the report of this examination 
contains responses to the questions posed.  
If not, take corrective action.  38 C.F.R. 
§ 4.2

3.  Then readjudicate the claim for 
service condition for left ear hearing 
loss in light of the additional evidence.  
If the disposition remains unfavorable, 
send the Veteran and his representative a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond to 
it before returning the file to the Board 
for further appellate consideration of 
this remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


